UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7710


JAMES MATTHEW MILLER,

                      Petitioner – Appellant,

          v.

GENE M. JOHNSON, Director of the Virginia Department of
Corrections,

                      Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:10-cv-00837-LO-TRJ)


Submitted:   April 19, 2012                 Decided:   April 25, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Matthew Miller, Appellant Pro Se. Mark R. Davis, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               James     Matthew      Miller       seeks   to     appeal      the    district

court’s       orders     dismissing      as    untimely      his      28     U.S.C.      § 2254

(2006) petition and denying his motion to alter or amend the

judgment.       The order is not appealable unless a circuit justice

or    judge    issues       a    certificate       of   appealability.              28   U.S.C.

§ 2253(c)(1)(A) (2006).              A certificate of appealability will not

issue     absent       “a       substantial     showing      of       the    denial       of    a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2006).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating         that    reasonable        jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El    v.    Cockrell,        537    U.S.    322,      336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                 Slack,

529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Miller has not made the requisite showing.                             Accordingly, we

deny    Miller’s       motion      for   a    certificate       of    appealability            and

dismiss the appeal.               We dispense with oral argument because the

facts    and    legal       contentions       are    adequately        presented         in    the

                                               2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.



                                                                  DISMISSED




                                    3